                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

        IN RE:                                 )
                                               )      Case No.: 16-bk-02034
        Deborah F. Chantarumporn,              )
                                               )      Chapter 11
                        DEBTOR.                )      Judge Marian F. Harrison

                                  NOTICE OF NONCOMPLIANCE

            The Acting U.S. Trustee, Region 8, files this Notice of Noncompliance and submits

 his Order of Conversion. The Order Granting Final Continuance of Confirmation Hearing

 entered on December 20, 2018 [D.E. 192] (the “Order”) required Debtor Deborah F.

 Chantarumporn (“Debtor”) to among other things, confirm a chapter 11 plan of reorganization

 by no later than January 22, 2019, and to stay current on all quarterly fees due pursuant to 28

 U.S.C. § 1930(a)(6). The Order provides that if Debtor fails to comply with the provisions of

 the Order, the U.S. Trustee is entitled to file a Notice of Noncompliance and an Order of

 Conversion, which shall automatically convert Debtor’s case to a case under Chapter 7 of the

 bankruptcy code without further application or consideration by the Court.

            Debtor has failed to comply with the provisions specified in the Order by failing to

 confirm a chapter 11 plan of reorganization by no later than January 22, 2019, and by failing to

 stay current on payment of quarterly fees due pursuant to 28 U.S.C. § 1930(a)(6). See Order

 Denying Confirmation of Second Amended Chapter 11 Plan of Reorganization [Dkt. 205]

 entered on February 5, 2019.

        Respectfully submitted,

       PAUL A. RANDOLPH
       ACTING UNITED STATES TRUSTEE, REGION 8
          /s/ Natalie Cox
       NATALIE COX, ESQ. (NV #7662)
       Trial Attorney, Office of the United States Trustee
       701 Broadway, Suite 318, Nashville, TN 37203
       Phone: (615) 736-2254/Fax: (615) 736-2260
Case 3:16-bk-02034      Doc 207 Filed 02/12/19 Entered 02/12/19 11:41:27
       natalie.cox@usdoj.gov                                                              Desc Main
                                   Document        Page 1 of 1
